Exhibit 10.3
FIRST AMENDMENT TO UNCONDITIONAL GUARANTY
This First Amendment to Unconditional Guaranty (this “Amendment”) is made as of
September 16, 2011, by and among SILICON VALLEY BANK (“SVB”), as agent and
JPMorgan Chase Bank, N.A. (“JPMorgan”) (SVB and JPMorgan are each a “Lender” and
collectively the “Lenders”), GAIN CAPITAL HOLDINGS, INC. (“Borrower”) and GAIN
HOLDINGS, LLC (“Guarantor”).
Recitals
A. Borrower has requested and/or obtained certain loans or other credit
accommodations from Lenders which are secured by assets and property of
Borrower.
B. Borrower and Lenders have previously entered into a certain Loan and Security
Agreement dated as of March 29, 2006, as amended from time to time (as amended,
the “Prior Loan Agreement”).
C. Guarantor has previously entered into a certain Unconditional Guaranty dated
as of March 29, 2006 in favor of Lenders (as amended, the “Guaranty”) to
guaranty the full and punctual payment of the obligations under the Prior Loan
Agreement.
D. Borrower and Lenders are, concurrently with the execution of this Amendment,
amending, restating, and replacing the Prior Loan Agreement with an Amended and
Restated Loan and Security Agreement (as may be amended, modified, restated,
replaced, or supplemented from time to time, the “Restated Loan Agreement”).
E. Guarantor and Lenders have agreed to enter into this Amendment to the
Guaranty.
NOW, THEREFORE, GUARANTOR, BORROWER AND LENDERS AGREE AS FOLLOWS:

  A.   Modifications to the Guaranty.

  1.   The Guaranty shall be amended by deleting the following, appearing as
Recital A thereof:

“ A. Concurrently herewith, Agent, Lenders and Gain Capital Holdings, Inc.,
Inc., a Delaware corporation (“Borrower”), are entering into that certain Loan
and Security Agreement dated as of March 29, 2006 (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have agreed to make certain advances of money and to extend certain
financial accommodations to Borrower (collectively, the “Loans”), subject to the
terms and conditions set forth therein. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Loan Agreement.”

 

 



--------------------------------------------------------------------------------



 



and inserting in lieu thereof the following:
“A. Agent, Lenders and Gain Capital Holdings, Inc., a Delaware corporation
(“Borrower”), have entered into that certain Amended and Restated Loan and
Security Agreement dated as of September 16, 2011 (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have agreed to make certain advances of money and to extend certain
financial accommodations to Borrower (collectively, the “Loans”), subject to the
terms and conditions set forth therein. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Loan Agreement.”

  2.  
The Guaranty shall be amended by deleting the following text, appearing in
Section 8 thereof:

         
 
  “If to Agent:   Silicon Valley Bank
400 Madison Avenue Suite 15A
New York, New York 10017
Attention: Mr. Michael Moretti
Telephone No.: (212) 821-8965
Facsimile No.: (212) 688-5994”

and inserting in lieu thereof the following:

         
 
  “If to Agent:   Silicon Valley Bank
535 Fifth Avenue — 27th Floor
New York, New York 10017
Attention: Mr. Michael Moretti
Telephone No.: (212) 821-8965
Facsimile No.: (212) 688-5994”

B.   Ratification of Guaranty and Consent to Restated Loan Agreement. Guarantor
hereby:

  (1)  
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the Guaranty;
    (2)   consents to the terms of the Restated Loan Agreement; and     (3)  
acknowledges, confirms and agrees that the Guaranty shall remain in full force
and effect and shall in no way be limited by the execution of the Restated Loan
Agreement, or any other documents, instruments and/or agreements executed and/or
delivered in connection therewith.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this First Amendment to Unconditional Guaranty has been
executed as of the date first above written.

            GUARANTOR

GAIN HOLDINGS, LLC
      By:   /s/ Henry Lyons         Name:   Henry Lyons        Title:   Chief
Financial Officer   

          ACKNOWLEDGED AND AGREED:    
 
        BORROWER:    
 
        GAIN CAPITAL HOLDINGS, INC.    
 
       
By:
  /s/ Henry Lyons
 
Name: Henry Lyons    
 
  Title: Chief Financial Officer    
 
        SILICON VALLEY BANK, as Agent and as a Lender    
 
       
By:
  /s/ A. Bonnie Ryan
 
Name: A. Bonnie Ryan    
 
  Title: Vice President    
 
        JPMORGAN CHASE BANK, N.A., as Lender    
 
       
By:
  /s/ Lawrence Normile
 
Name: Lawrence Normile    
 
  Title: Vice President    

 

 